DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 2/5/21:
Claims 20 – 29 are pending in the application.  
Claims 1 – 19 are cancelled.  
The obviousness double patenting rejection is withdrawn due to approval of the terminal disclaimer.  



Response to Arguments

Applicant’s arguments received 2/5/21 are persuasive.  

Allowable Subject Matter

Claims 20 - 29 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 20, the prior art of record does not teach or suggest a method of preparing sturdy, shaped, highly porous silicon carbide or silicon nitride monolithic aerogel objects as claimed.  

The closest prior art of record is believed to be Leventis et al. hereinafter “Leventis” (US 20040132846).  Leventis is directed to crosslinked aerogels.  

Leventis teaches a two-step aerogel procedure at Example 1 comprising, combining TMOS, methanol in a vial A; combining ammonium hydroxide (catalyst) with methanol and water.  Vial A and vial B are then mixed to form the sol or gel.  The gels are aged for 2 days and then combined with methanol.  This gel solution was then combined with diisocyanate solution and further washed with methanol / propylene carbonate.  The gels were dried at 100C for 3 days.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										2/10/21


/PETER A SALAMON/Primary Examiner, Art Unit 1765